Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Michael R. Krawzsenek on 7/6/2021.
The application has been amended as follow:
Claim 8, line 1, “The functional contactor of claim 6” changes to “The functional contactor of claim 1.
(Currently Amended) The functional contactor of claim 1, wherein the arrangement guide further includes a third portion vertically connecting the first portion to the second portion.

Allowable Subject Matter

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A functional contactor comprising:
a first electrode provided on an upper surface of the functional element, and a second electrode provided on a lower surface of the functional element, wherein the functional element is electrically connected in series to the clip-shaped conductor using a solder provided on a upper surface of the first electrode; and
an arrangement guide formed to surround at least a part of the clip-shaped conductor on the upper surface of the first electrode so as to align a position of the clip-shaped conductor and made of a non-conductive resin,
wherein the arrangement guide comprises a first portion and a second portion which are formed on two sides of the clip-shaped conductor in a width 
wherein the first portion and the second portion extends along the width direction of the clip-shaped conductor, and
wherein the first portion and the second portion confines the solder and the clip-shaped conductor which are located in the space between the first portion and the second portion on the upper surface of the first electrode, and the first portion and the second portion is configured to align the clip-shaped conductor when the solder is in a molten state as recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836